DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 16 August 2022.

Election/Restrictions
Applicant's election with traverse of invention I and species 1 in the reply filed on 16 August 2022 is acknowledged.  The traversal is on the ground(s) that there is no search and examination burden; that a restriction requirement and election of species are optional; and that Applicant should not be required to incur the additional costs associated with filing multiple applications in order to obtain protection for the claimed subject matter.  This is not found persuasive because there is a burden of examination (see M.P.E.P. § 808.02).  Invention I is classified in H01L 27/11551 and invention II is classified in H01L 27/10873.  Further, inventions I and II require different fields of search, for example, invention II requires a search in H01L 27/10873 and for forming a first vertical opening in a vertical stack, but is not required by invention 1 (see page 3 of the 16 June 2022 restriction requirement).  There is a burden of examination for species I and II because the species require different field of search.  For example, species I requires a search for the vertically oriented access lines having a horizontal width greater than a horizontal length of the channel region, and species II requires a search for the vertically oriented access lines having a horizontal width less than a horizontal length of the channel region.
Since invention I can be made by another and materially different process (see page 2 of the restriction requirement), and the species have mutually exclusive characteristics (see page 5 of the restriction requirement), the inventions and species are independent or distinct.  The restriction requirement is therefore proper because the inventions and species are independent or distinct and there would be a search and examination burden if not restricted.  
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-25 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, drawn to a method, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the second source/drain regions of the three-node access device, as required by claim 26  
The channel region having a vertical width greater than a thickness of the channel region, as required by claim 31
The vertically oriented access lines having a horizontal width which is greater than a horizontal length of the channel region and overlaps both the first and the second source/drain regions horizontally, as required by claim 32.
No new matter should be entered.

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  As evidenced by U.S. Pub 2020/00411523, which shows the same circuit diagram in Figure 1 is the same as the circuit diagram of Applicant’s Figure 1.  See MPEP § 608.02(g).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 26, 30, 31 and 32 are not disclosed in the specification.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-29 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 33, 40, 41, and 42 of copending Application No. 16/986,510 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 32 the copending application has more than every limitation of claim 26 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant is remined that the purpose of the written description requirement in 35 U.S.C. §112(a) is to determine if “the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). See also MPEP § 2163.02.  In addition, the written description requirement of 35 U.S.C.§112(a) applies to all claims including original claims that are part of the disclosure as filed.  Ariad, 598 F.3d at 1349.  As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.”  Ariad, 598 F.3d at 1349; "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343–46 (Fed. Cir. 2005). See also MPEP §2163.03

Regarding claim 26, claim 26 recites the limitation “horizontally oriented, three-node access devices having a first source/drain region and a second source drain region,” “horizontally oriented storage nodes electrically coupled to the first source/drain regions of the three-node access devices,” and “horizontally oriented digit lines electrically coupled to the second source/drain regions of the three-node access device.”  The first recitation states that the plurality of three-node access devices have a single first source/drain region and a single second source/drain region, and the second recitation states that the plurality of three-node access devices have a plurality of first source/drain regions and the third recitation states that the (single) three-node access device has a plurality of second source drain regions. The specification does not describe the above limitations of claim 26, i.e, does not describe the plurality of three-node access devices have a (single) first source/drain region and a (single) second source/drain region and a (single) three-node access device has a plurality of second source drain regions. Further, Applicant’s Fig. 2 shows a plurality of three-node access devices 230, each having a first source/drain region 221 and a second source/drain region 223.  Applicant’s Fig. 3 shows a single three-node access device 330 having a first source/drain region 321 and a second source/drain region 323. 
Accordingly, claim 26 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “horizontally oriented, three-node access devices having a first source/drain region and a second source drain region,” and “horizontally oriented storage nodes electrically coupled to the first source/drain regions of the three-node access devices.” The first recitation states that the plurality of three-node access devices have a single first source/drain region, and the second recitation states that the plurality of three-node access devices have a plurality of first source/drain regions. It is confusing and unclear whether the plurality of three-node access devices have a single first source/drain region or have a plurality of first source/drain regions.
For compact prosecution, the above limitation “horizontally oriented, three-node access devices having a first source/drain region and a second source drain region” of claim 26 will be interpreted as “horizontally oriented, three-node access devices, each having a first source/drain region and a second source drain region.”  
Claim 26 further recites “the three-node access devices do not have a direct, electrical body contact to a body region or the channel region of the three-node access device.” There is insufficient antecedent basis for the limitation “the three-node access device” in the claim. It is unclear and indefinite as to whether the recitation is referring to the plurality of three-node access devices or to a three-node access device of the plurality of three-node access devices or to another three-node access device.  
For compact prosecution, the above limitation of “the three-node access device” will be interpreted as “the three-node access devices.”  
Claim 26 further recites “horizontally oriented digit lines electrically coupled to the second source/drain regions of the three-node access device.” There is insufficient antecedent basis for the limitation “the three-node access device” in the claim. It is unclear and indefinite as to whether the recitation is referring to the plurality of three-node access devices or to a three-node access device of the plurality of three-node access devices or to another single three-node access device. If the limitation refers to a single three-node access device, it is unclear how to form a three-node access device having a plurality of second source/drain regions as claimed because the specification does not disclose such a device.
For compact prosecution, the above limitation of “the three-node access device” will be interpreted as “the three-node access devices.”  
Claims 27-32 and 34 inherit the deficiencies of claim 26 and are also rejected.

Claim 30 recites “a gate dielectric.”  It is unclear and indefinite as to whether the gate dielectric in claim 30 is the same or different from the gate dielectric of claim 26.  For compact prosecution, “a gate dielectric” will be interpreted as “the gate dielectric”.  Examiner notes that Applicant’s specification does not disclose the subject matter of this claim, and if Applicant amends this claim so that the gate dielectric of claims 26 and 30 are the same, there would be a new matter issue.  
Claim 30 further recites “the three-node device for the memory device.” There is insufficient antecedent basis for the limitation “three-node device” in the claim.
For compact prosecution, “three-node device” will be interpreted as “three-node access devices”.  
Claim 31 recites the channel region having “a vertical width” and “a thickness.”  It is unclear and indefinite as to how Applicant defines the vertical width and the thickness because they are not described in the specification.  For compact prosecution, the vertical width will be interpreted as in the D3 direction and the thickness will be interpreted as in the D1 direction.
Claim 32 recites the vertically oriented access lines have “a horizontal width” and the channel has “a horizontal length.”  It is unclear and indefinite as to how Applicant defines the horizontal width of the vertically oriented access lines and the horizontal length of the channel.  For compact prosecution, the horizontal width and the horizontal length will be interpreted as in the D2 direction.
Claim 34 recites “the horizontally oriented storage nodes comprise capacitor cells having a first horizontally oriented electrode electrically coupled to the first source/drain regions.”  It is unclear and indefinite as to how a single first horizontally oriented electrode is coupled to a plurality of first source/drain regions.  For compact prosecution, it will be interpreted as “the horizontally oriented storage nodes comprise capacitor cells each having a first horizontally oriented electrode electrically coupled to respective first source/drain region.”
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” Thus, in response to this rejection, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation'  ‘in the application as filed'  may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 27, 31 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (U.S. Pub. 2020/0411523).
Claim 26:  Shin et al. discloses a memory device in Fig. 2, comprising: 
an array of vertically stacked memory cells (SP, GE, GI and DS stacked in direction D3; paragraphs 29, 35 and 37), the array of vertically stacked memory cells, comprising: 
horizontally oriented, three-node access devices (SP, GE and GI), each having a first source/drain region (SD2; paragraph 30) and a second source/drain region (SD1; paragraph 30) separated by a channel region (CH; paragraph 30), and gates (portions of GE adjacent to CH; paragraph 35) opposing the channel region (CH) and separated therefrom by a gate dielectric (GI; paragraph 37), the three-node access devices (SP, GE and GI) do not have a direct, electrical body contact to a body region or the channel region of the three-node access devices; 
vertically oriented access lines (portions of GE away from CH; paragraph 37) coupled to the gates (portions of GE adjacent to CH) and separated from the channel region (CH) by the gate dielectric (GI); 
horizontally oriented storage nodes (DS; paragraph 32) electrically coupled to the first source/drain regions (SD2) of the three-node access devices (SP, GE and GI); and 
horizontally oriented digit lines (BL; paragraph 33) electrically coupled to the second source/drain regions (SD1) of the three-node access devices (SP, GE and GI).
Claim 27:  Shin et al. discloses the memory device of claim 26, wherein the three-node access devices (SP, GE and GI) have three nodes comprising the first source/drain region (1) (SD2), the second source/drain region (2) (SD1), and the gates (portions of GE adjacent to CH), without having a direct, electrical body contact.  
Claim 31:  Shin et al. discloses the memory device of claim 26, wherein the channel region (CH) has a vertical width (W) (width of CH in the D3 direction; Fig. 4A) greater than a thickness (t) (thickness of Chin D1 direction; Fig. 4A) of the channel region.
Claim 34:  Shin et al. discloses the memory device of claim 26, wherein the horizontally oriented storage nodes (DS) comprise capacitor cells (paragraph 32) each having a first horizontally oriented electrode (EL1; Fig. 3, paragraph 52) electrically coupled to respective first source/drain region (SD2) of the three-node access devices and a second horizontally oriented electrode (EL2; Fig. 3, paragraph 52) separated from the first horizontally oriented electrode (EL1) by a cell dielectric (DL; Fig. 3, paragraph 52).

Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. as applied to claim 26 above, and further in view of Ono et al. (U.S. Pub. 2015/0103977).
Claim 28:  Shin et al. discloses the memory device of claim 26.
Shin et al. appears not to explicitly disclose the channel region comprises an oxide semiconductor having at least one of an indium material, a zinc material, or a gallium material.
Ono et al., however, in Fig. 1 discloses the channel region (12; paragraph 40) comprises an oxide semiconductor having at least one of an indium material, a zinc material, or a gallium material (paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. with the disclosure of Ono et al. to have made the channel region comprise an oxide semiconductor having at least one of an indium material, a zinc material, or a gallium material in order to have a transistor with high mobility (paragraph 12 of Ono et al.).
Claim 30:  Shin et al. discloses the memory device of claim 26.
Shin et al. appears not to explicitly disclose the channel region comprising an indium gallium zinc oxide (IGZO) gradient channel region having a decreasing indium (In) concentration in the gradient channel in a direction away from the gate dielectric of the three-node access devices for the memory cell.
Ono et al., however, in Fig. 1 discloses the channel region (12; paragraphs 40 and 41) comprising an indium gallium zinc oxide (IGZO) gradient channel region (12) having a decreasing indium (In) concentration (first region A1 being In-rich compared to second region A2; paragraphs 43-47) in the gradient channel in a direction away from a gate dielectric (15; paragraph 40, 41) of the three-node access devices for the memory cell.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. with the disclosure of Ono et al. to have made the channel region comprising an indium gallium zinc oxide (IGZO) gradient channel region having a decreasing indium (In) concentration in the gradient channel in a direction away from a gate dielectric of the three-node access devices for the memory cell in order to have a transistor with high mobility (paragraph 12 of Ono et al.).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. as applied to claim 26 above, and further in view of Hou et al. (U.S. Pub. 2018/0151755).
Claim 29:  Shin et al. discloses the memory device of claim 26.
Shin et al. appears not to explicitly disclose the channel region comprises a two-dimensional (2D) material comprising one or more of a transition metal dichalcogenide.
Hou et al., however, in Fig. 7 discloses the channel region (24; paragraph 36) comprises a two-dimensional (2D) material comprising one or more of a transition metal dichalcogenide.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. with the disclosure of Hou et al. to have made the channel region comprises a two-dimensional (2D) material comprising one or more of a transition metal dichalcogenide in order to have high electron mobility (paragraph 36 of Hou et al.).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. as applied to claim 26 above, and further in view Lee et al. (U.S. Pub. 2019/0164985).
Claim 32:  Shin et al. discloses the memory device of claim 26.
Shin et al. appears not to explicitly disclose the vertically oriented access lines have a horizontal width (W) which is greater than a horizontal length (L) of the channel region and overlaps both the first and the second source/drain regions horizontally.
Lee et al., however, in Fig. 5 discloses the vertically oriented access lines (WL; paragraph 41) have a horizontal width (W) (width of WL in the D2 direction) which is greater than a horizontal length (L) (length of CH in the D2 direction) of the channel region (CH; paragraph 35) and overlaps both the first and the second source/drain regions (SD1 and SD2; paragraph 35) horizontally.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. with the disclosure of Lee et al. to have made the vertically oriented access lines have a horizontal width (W) which is greater than a horizontal length (L) of the channel region and overlaps both the first and the second source/drain regions horizontally in order to effectively conduct current within the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             

/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822